Citation Nr: 1337249	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 

2.  Entitlement to Dependency and Indemnity Compensation, death pension, and accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death for burial purposes.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had various periods of active military service including from December 1944 to August 1945 (with the U.S. Coast Guard Merchant Marine) and October 1946 to October 1947 (with the U.S. Army).  He also had two periods of service with an undesirable discharge from March 1948 to July 1949 and July 1950 to October 1950.  He died in September 2004.  The appellant has submitted a claim as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In March 2005 the RO denied the appellant's claim for Dependency and Indemnity Compensation, death pension, and accrued benefits.  The RO denied service connection for cause of death for burial purposes in September 2006.  In June 2010 the RO denied the appellant's claim for Filipino Veterans Equity Compensation.  

The appellant has requested representation in this case but has not responded to any of the letters that were sent to her regarding her options for representation.  Specifically in August 2012 the RO sent the appellant a VA Form 21-22, Appointment of Veterans Service Organization, which included a list of recognized service organizations.  In May 2013, the Board also sent the appellant a letter notifying her of her options of either representing herself, appointing an accredited Veterans Service Organization (a link to the website for these organizations was provided), or appointing a private attorney.  The letter noted that she had 30 days to respond.  In June 2013 and July 2013 the appellant submitted letters, which copied verbatim letters the Board had previously sent to her, but did not indicate any desire to elect a representative.  Therefore, the Board will proceed as if the appellant wishes to proceed pro se.  

The appellant also was scheduled for a Board Central Office hearing in April 2013, but did not appear for the hearing.  She submitted a statement in April 2013 to the effect that she could not afford to attend the hearing.  Therefore, the Board considers the appellant's hearing request to be withdrawn.

The appellant has submitted numerous statements and documents since the RO last adjudicated the claim for entitlement to Filipino Veterans Compensation in the February 2011 statement of the case; however the information submitted is either duplicative or cumulative of information already of record.  Therefore, a remand pursuant to 38 C.F.R. § 20.1304 is not necessary.

The issues of entitlement to Dependency and Indemnity Compensation, death pension benefits, accrued benefits, and service connection for the cause of the Veteran's death for burial purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Regional Office.


FINDINGS OF FACT

1. The Veteran died in September 2004, prior to the enactment of the American Recovery and Reinvestment Act of 2009. 

2. The official service records show that the Veteran was a member of the U.S. Coast Guard Merchant Marine and U.S. Army, rather than the Philippine Commonwealth Army, including the recognized guerrillas.






CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. §§ 101, 107, 501(a) (West 2002 & Supp. 2013); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The appellant's claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is limited to statutory interpretation in this case.  Therefore, the notice provisions of VCAA are not for application.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989  (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Under the current state of the law as applied to the undisputed facts of this case, it is not legally possible for the appellant establish entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  In that regard, the appellant's spouse died in September 2004, prior to the February 17, 2009 enactment of the American Recovery and Reinvestment Act of 2009.  See Pub. L. No. 111-5.  Additionally, the service records show that the Veteran served with the U.S. Coast Guard Merchant Marine and the U.S. Army and did not have any service as a member of the Philippine Commonwealth Army, including the recognized guerrillas.  Because service department records are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  As such, VCAA notice is not required because the appellant's claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004).

B.  Law and Analysis

Under the American Recovery and Reinvestment Act of 2009 (the Act), a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery  and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Section 1002 of the Act addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) of the Act provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

The Act further directs VA to administer the provisions of this section in a manner consistent with applicable provisions of Title 38 of the United States Code, and other provisions of law, and shall apply the definitions in 38 U.S.C.A. § 101 in the administration of the provisions, except to the extent otherwise provided.  Pub. L. No. 111-5, 123 Stat. 115 (2009).

Specifically, VA is authorized by statute to prescribe regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits' under the laws administered by VA. 38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, regulatory guidelines have been developed governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

The guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a) (2013).

In the present case, the appellant does not contend that she, herself, had qualifying service with United States Armed Forces in the Far East during World War II, establishing entitlement to the benefit sought.  Rather, she contends that her husband had such service and that she is entitled to benefits as his widow.  The record includes a Certificate of Death showing that the Veteran died in September 2004, prior to the passage of the American Recovery  and Reinvestment Act of 2009 and prior to the establishment of the Filipino Veterans Equity Compensation Fund.  The appellant has not disputed the date of the Veteran's death in this case.  Because the Veteran died prior to the passage of the American Recovery and Reinvestment Act of 2009, he could not have had an application pending for payment from that fund at the time of his death.  VA received the appellant's application for compensation under the Filipino Veterans Equity Compensation Fund in April 2009.  Because the Veteran did not have a claim for benefits under American Recovery  and Reinvestment Act of 2009 pending at the time of his death, the appellant is not eligible for benefits as a surviving spouse. 

The Board notes, further, that the service department records show the Veteran served in the U.S. Coast Guard Merchant Marine and the U.S. Army and did not have any service as a member of the Philippine Commonwealth Army, including the recognized guerrillas.  VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.  Because the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, he would not have been entitled to the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Given that it is undisputed that neither the appellant nor the Veteran in this case have established requisite service with United States Armed Forces in the Far East during World War II, and the Veteran did not have a claim pending under the American Recovery and Reinvestment Act of 2009 prior to his death; the appellant does not meet the basic eligibility requirements for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is, therefore, denied as a matter of law.  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


REMAND

Review of the claims file shows the appellant appealed two separate claims to the Board that were never certified.  In March 2005 the RO denied entitlement to the appellant's claim for Dependency and Indemnity Compensation, death pension, and accrued benefits finding that there was no evidence that one of the Veteran's prior marriages had been dissolved.  The appellant submitted a notice of disagreement with this decision that was received by the RO in November 2005.  After a statement of the case was issued in March 2006, the appellant appealed the decision by filing a VA Form 9 that was received in April 2006.  There is no further record that the RO ever granted entitlement to the benefit sought.  

Thereafter, in a September 2006 rating decision the RO denied service connection for the cause of the Veteran's death for burial purposes.  The appellant filed a notice of disagreement with this decision in January 2007; and after a statement of the case was issued in February 2007, she submitted a VA Form 9 received in March 2007.

Neither appealed claim was ever certified to the Board.  Given the period of time that has passed since these matters were appealed the Board finds that the RO should send the appellant the requisite notice letters regarding these claims, conduct any necessary development, and readjudicate the claims based on the evidence that has been added to the record since the last statements of the case in 2006 and 2007.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant the requisite notice letters regarding her claim for Dependency and Indemnity Compensation, death pension, accrued benefits, and service connection for cause of the Veteran's death for burial purposes.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claims should be readjudicated based on the entirety of the evidence received since the last statements of the case in March 2006 and February 2007.  If the claims remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


